Citation Nr: 1134580	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eating disorder, to include as secondary to his service-connected tender scar, status post epigastric hernia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, recurrent, severe with psychotic features, to include as secondary to his service-connected tender scar, status post epigastric hernia.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected tender scar, status post epigastric hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that.   In that decision the RO declined to reopen claims for service connection for major depressive disorder and for an eating disorder.  In that decision the RO also denied a claim for service connection for erectile dysfunction, to include as secondary to his service-connected tender scar, status post epigastric hernia.  

The procedural history of the acquired psychiatric disorder claim shows that the RO has addressed the claim as for service connection for major depressive disorder.  The most recent VA examination diagnosis was major depressive disorder, recurrent, severe with psychotic features.  In light of that diagnosis, and the Court's determination in Clemons v. Shinseki, 23 Vet. App. 1 (2009)-that a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder-the Board characterizes the claimed psychiatric disorder as characterized in the issue listed above.  

An August 2005 report of contact with the Veteran reflects that he stated that in service he helped with body bags being brought out of Vietnam and that he had diabetes mellitus.  He indicated that he claimed entitlement to service connection for diabetes mellitus on the basis of exposure to Agent Orange via those body bags.  In addition, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2008.  At the hearing and in connection with treatment and VA examination, he indicated that his service-connected tender scar, status post epigastric hernia repair, was productive of more severe symptoms than reflected in the currently assigned 10 percent disability rating.  

Therefore, issues of (1) entitlement to service connection for diabetes mellitus due to exposure to Agent Orange, and (2) entitlement to a disability rating in excess of 10 percent for tender scar, status post epigastric hernia repair, including on an extraschedular basis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied the Veteran's claim for service connection for an eating disorder; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

2.  The evidence received since the June 1997 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a an eating disorder.  

3.  In a February 2004 rating decision, the RO denied the Veteran's claim for service connection for major depressive disorder; the Veteran was notified of the decision and of his appellate rights but he did not perfect an appeal.

4.  The evidence received since the February 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a an acquired psychiatric disorder to include major depressive disorder, recurrent, severe with psychotic features.  

5.  The Veteran's major depressive disorder, recurrent, severe with psychotic features is related to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The RO's June 1997 rating decision that denied service connection for an eating disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the June 1997 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for an eating disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The RO's February 2004 rating decision that denied service connection for major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence received since the September 2004 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for an acquired psychiatric disorder to include major depressive disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  Major depressive disorder, recurrent, severe with psychotic features, was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's eating disorder claim and remands it for further development.  In addition, the Board reopens and grants service connection for major depressive disorder.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence

Eating Disorder:

In a June 1997 rating decision, the RO denied service connection for an eating disorder on the basis that there was no medical evidence of treatment in service for an eating disorder; in essence, that there was no evidence showing that an eating disorder was related to service.  

The evidence of record at the time consisted of the service treatment records and post-service medical records and reports.  

Because the Veteran did not submit a Notice of Disagreement (NOD) to the June 1997 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (1996). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



The Court recently clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.
 
Since the prior final decision in June 1997, evidence has been added to the claims file.  The additional evidence of record consists of VA treatment records dated from 1996 through February 2010; reports of VA examination for digestive system and psychiatric symptomatology; a lay statement; and the transcript of a November 2008 Travel Board hearing before the undersigned Veterans Law Judge. 

The medical records reflect treatment for digestive system symptoms diagnosed to include obesity and binge eating.  A January 2004 VA examination for mental conditions also addresses a link between the Veteran's obesity and his depression disorder.  In light of the newly submitted records and contentions, as well as the results of the decision below with respect to the claimed psychiatric disorder, the claim regarding an eating disorder must be reopened.  

Major Depressive Disorder

In a February 2004 rating decision, the RO denied service connection for an acquired psychiatric disorder identified then as major depressive disorder.  Noting there had been a prior final rating decision on the matter in June 1997, the RO denied the claim for service connection in February 2004 on the basis that there was no medical evidence of the disability in service or evidence to relate that disorder to the service-connected hernia repair scar.  

Medical records related to the digestive system on file at the time of the February 2004 rating decision includes service treatment records, private and VA treatment records, and reports of VA examinations.  

Following the February 2004 rating decision, the Veteran filed a timely notice of disagreement.  Then VA issued the Veteran a statement of the case in May 2005.  VA did not receive a substantive appeal, however, within the subsequent 60 days from the date of the mailing of the Statement of the Case, or within the remainder of the one-year period following the February 2004 rating decision.  Therefore, the RO's February 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The rules for reopening were discussed in the section above.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Since the prior final decision in February 2004, evidence has been added to the claims file.  The additional evidence of record consists of VA treatment records dated from 2004 through February 2010; a lay statement; and the transcript of a November 2008 Travel Board hearing before the undersigned Veterans Law Judge. 

The medical records reflect continued treatment for psychiatric symptoms diagnosed as a depressive disorder.  An August 2006 lay statement contains competent lay evidence pertaining to the presence and perceived reason for the Veteran's depression symptoms.  The Veteran's testimony at the November 2008 hearing provided competent evidence as to his perceived psychiatric symptoms and as to the association the Veteran made between that symptomatology and his service-connected scar disability.  

The Board has considered this new evidence with other evidence of record, including an opinion by the examiner at a January 2004 VA examination, that the Veteran's scar likely contributed to the Veteran's daily dysfunction; and that the Veteran had very serious health conditions and significant mental health problems associated with his difficulty coping with those conditions.  On considering the new evidence in light of the other evidence of record, the Board finds that the newly submitted records do raise a reasonable possibility of substantiating the claim.   Therefore, the claim must be reopened.  


Service Connection for a Major Depressive Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In deciding a claim generally, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Finally, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records show that twice in September 1977 he received treatment for complaints of not being able to sleep he associated with personal problems when his wife left his children and he had to have his father take care of them.  He requested leave to take care of the problem but was denied.  The assessment at that time was adult situational reaction.  In November 1977 he was seen for complaints about a weight problem; and at that time he also had depressive malaise as well as a cold.

The Veteran claims entitlement to service connection for a psychiatric disorder claimed as major depressive disorder, claimed as due to his service-connected tender scar, status post epigastric hernia.   At his November 2008 Travel Board hearing, he testified that his diagnosed major depressive disorder resulted from his painful scar.  The Veteran is fully competent to attest to his observations of his scar and depression symptoms, to include attesting as to a continuity of symptoms of pain after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  

The evidence shows that the Veteran has received treatment over the years for complaints of a painful scar since at least March 1978.  An April 1997 VA examination report shows that he reported complaints of pain in his abdomen over the area of the scar from the previous umbilical hernia repair.  He reported that this hurt him on a daily basis and caused discomfort with most movements.  

The report of a February 1998 VA examination shows complaints of worsening pain associated with the service-connected hernia scar, which the examiner diagnosed as continuing to be painful and there was no relief by medications.  The report noted a number of physical medical conditions including the recurrent problem with the umbilical hernia.  The examiner opined that the Veteran was markedly disabled due to congestive heart failure, insulin-dependent diabetes mellitus, anemia, and marked obesity. 

The report of a December 2002 VA examination shows that the Veteran reported having a lot of pain associated with the hernia scar.  The examiner opined that the pain was probably due to the hernia scar tissue.  The report of an April 2003 VA examination shows that the examiner found there to be adherence of the hernia scar to underlying tissue, creating a significant degree of tension.

The report of a January 2004 VA mental disorders examination shows that in the examiner's conclusion and summary, the examiner noted that the Veteran's self-report and his medical and military records suggested the Veteran was currently suffering from major depressive disorder.  In part the examiner noted in summary that the Veteran reported experiencing a major depressive episode while in service associated with his divorce and stress of being a single parent.  And since discharge, the Veteran had further depressive episodes associated with his difficulty coping with his numerous medical conditions and associated with dysfunction.  The Veteran reported he was unable to work or sustain normal relationships due to his severe distress and impairment.  The examiner noted that the Veteran appeared to be having more severe symptoms recently including auditory hallucinations at night.

The Veteran reported that his depressive symptoms were the direct result of his hernia surgery scar.  The examiner opined that the Veteran's scar likely contributed to his daily dysfunction, but that the Veteran's depression and associated immobility were mostly associated with his obesity, hypertension, and diabetes, which were likely cause for the large size of the scar.  The examiner summarized that the Veteran had very serious health conditions and significant mental health problems associated with his difficulty coping with his physical conditions.  The report concluded with an Axis I diagnosis of major depressive disorder, recurrent, severe with psychotic features; and cocaine dependence in remission.

In a lay statement from a former girlfriend, she attested that the Veteran had had difficulty in their sexual relations due to the painful hernia surgery scar, and that this had resulted in his depression. 

The Board finds that the Veteran is fully competent to attest to having a continuity of pertinent psychiatric symptoms beginning in and then following service; with increasing symptoms more recently associated with the pain symptoms of his service-connected scar disability.  The Board also finds the Veteran's statements to be credible, as there is internal consistency with the remainder of the contemporaneous evidence in service and later as discussed above.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board determines that such competent and credible lay statements of the Veteran, as to symptoms that supported the later diagnosis of major depressive disorder with psychotic features by a medical professional, provide competent evidence of an etiology for psychiatric symptomatology linked to service or service-connected disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Importantly, the evidence shows that subsequent to service, additional psychiatric injury occurred to the Veteran that was proximately due to the service-connected tender scar, status post epigastric hernia.  The examiner at the January 2004 VA mental disorders examination linked the Veteran's depressive symptomatology with his difficulty coping with his numerous medical conditions and associated with dysfunction; and the examiner opined that the Veteran's service-connected hernia scar played a contributing albeit not the largest role in that dysfunction.

Therefore, the Board finds that in light of the Veteran's long medical history as discussed above, and in light of the credibility of the Veteran's reported psychiatric response to the long-term painful scar, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected tender scar, status post epigastric hernia causes, at least in part, the Veteran's major depressive disorder.  As such, the Board finds that service connection is warranted for this disability.


ORDER

New and material evidence has been received to reopen service connection for an eating disorder; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for major depressive disorder; the claim is reopened.  

Service connection for major depressive disorder, recurrent, severe with psychotic features, is granted.


REMAND

In light of the Board's decision reopening the claim for service connection for an eating disorder, a remand is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  A remand is also necessary for purposes of further development with respect to the claim of service connection for an eating disorder, and regarding the claim for service connection for erectile disorder.  

The above grant of service connection for major depressive disorder raises the possibility that this psychiatric disorder is a proximate cause of an eating disorder, diagnosed as binge eating and obesity as well as erectile disorder.  Therefore, a remand is necessary for an examination to obtain an opinion on the likelihood that either claimed disorder is etiologically related to or had its onset during service, or is proximately due to or the result of the major depressive disorder, recurrent, severe with psychotic features.
 
There is evidence of a current eating disorder, recently diagnosed as binge eating, and the Veteran has been diagnosed with obesity, which is presumably a result of eating disorder.  There is also a diagnosis of a current erectile disorder.  An examination of these claimed disorders is necessary to obtain a medical opinion as to nexus.  Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, medical examination with pertinent opinions is necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  Schedule the Veteran for an appropriate VA examination of any eating disorder and erectile dysfunction to determine the nature, extent, onset and etiology of any such disorders found to be present.  All indicated studies should be performed, and all findings should be reported in detail in the examination report.  The claims files should be made available to and reviewed by the examiner.

For any eating disorder or erectile dysfunction found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
(1) is related to or had its onset during service; 
(2) is proximately due to or the result of major depressive disorder, recurrent, severe with psychotic features.

In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of symptoms.  The rationale for all opinions expressed should be provided.

3.  Then the RO should readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


